Per Curiam:,
This appeal is from an order continuing a preliminary injunction restraining the defendant from appropriating land for the widening of its road without having secured to the plaintiff compensation therefor. The order is based on the finding that the original entry on the land thirty years before was without permission or authority, and there being no monuments on the land to indicate an appropriation of the full width of sixty feet, authorized by the defendant’s charter, no right had been acquired by occupation except as to the land actually used. The correctness of this finding and the other questions involved may be considered after final decree. Following the established practice of this court, we will not consider them on this appeal.
The order is affirmed at the cost of the appellant.